 

 

Case 1:19-mj-01317 Document 1 Filed on 12/24/19 in TXSD Page 1 of 1

#!

United States District Court
Southern District of Texas
AQ9I (Rev. 12/03) Criminal Complaint AUSA mn

 

UNITED STATES DISTRICT COURT DEC 242019

 

David J. Bradley, Clerk of Court
Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT L

VS.
. Case Number: B-19: 4 \"]- WJ
Jose TREJO-Fuentes . ‘

A079 047.317 Mexico

1, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about |December 23, 2019 in Cameron County, in

the Southern District Of Texas defendant(s)

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)(1)
I further state that | am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on
December 23, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on 9/04/13. The defendant was convicted of Aggravated Driving While Intoxicated on May 4, 2012. Record
checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had $200 U.S. dollars and $2,250 Mexican pesos in his possession at the time of arrest.

Continued on the attached sheet and made a part of this complaint: C] Yes No

Signature aS 5 2 j

Rodriguez, IrisG. Border Patrol Agent

 

 

 

Submitted by reliable electronic means, sworn to, signature attested Printed Name of Camptainant
telephonically per Fed.R.Crim.P.4.1, and probable cause found on 6
December 24, 2019 at Brownsvilfe, Texas

Date . » . City/State

 

 
   

Ignacio Torteya IIT U.S. Magistrate Judge

Name of Judge Title of Judge Sem ee

 

 
